Case 1:20-cv-01163-AMD Document 13 Filed 11/16/20 Page 1 of 3 PageID #: 146




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X

ARMSTEAD RISK MANAGEMENT INC.,
                              Appellant,
                                                            MEMORANDUM
                                                            DECISION AND ORDER
               - against -
                                                            20-CV-l 163-AMD


461 MYRTLE AVENUE FUNDING LLC,
                              Appellee.
                                              X


ANN M.DONNELLY, United States District Judge:

       On May 6, 2020, Armstead Risk Management Inc. appealed Bankruptcy Judge Elizabeth

Stong's April 17, 2020 order in bankruptcy action No. 19-41489, which denied the appellant's

request for reconsideration of the January 30, 2020 order confirming the second amended plan of

liquidation, denied the appellant's motion to vacate the plan confirmation order, and denied the

request to extend the plan exclusivity time nunc pro tune for the debtor. (ECF No. 1 at 4.) The

appellant filed the appeal pro se, but on May 14, 2020,1 advised the appellant's President, Malik

Armstead, that a corporation could not appear pro se. I directed the appellant to engage counsel

and file a notice of appearance by June 29,2020.

       On June 30, 2020, over the appellee's objections, I extended the appellant's deadline to

obtain counsel to August 11, 2020 and gave the appellant until August 21, 2020 to file its

supporting brief. The appellant did not obtain counsel or file its brief by those dates. On August

28, 2020,1 issued an order for the appellant to show cause why the action should not be

dismissed for failure to prosecute. On September 4, 2020, Armstead submitted a letter to the

Court explaining that COVID-19 had "impeded [his] ability to meet with prospective attorneys

to review for this case in person." (ECF No. 10.) Out of an abundance of caution, I granted the
Case 1:20-cv-01163-AMD Document 13 Filed 11/16/20 Page 2 of 3 PageID #: 147




appellant an additional 60 days to obtain counsel and warned the appellant that if no attorney

filed a notice of appearance on its behalf by November 10, 2020, the action would "be dismissed

for failure to prosecute pursuant to Federal Rule of Bankruptcy Procedure 8018(a)(4)." (See

Order dated Sept. 11, 2020.) As ofthe date ofthis Order, no counsel has appeared for the

appellant.

       For the reasons stated below, the appeal is dismissed for failure to prosecute.

                                          DISCUSSION


       If"an appellant fails to file a brief on time or within an extended time authorized by the

district court or BAP, an appellee may move to dismiss the appeal—or the district court or BAP,

after notice, may dismiss the appeal on its own motion." Fed. R. Bankr. P. 8018(a)(4). "[W]hen

considering dismissal of a bankruptcy appeal for failure to make timely initial filings, district

courts 'should exercise discretion to determine whether dismissal is appropriate in the

circumstances.'" Koch v. Preuss, No. 19-CV-2830, 2020 WL 1304084, at *2(S.D.N.Y. Mar. 18,

2020)(quoting In re Tampa Chain Co., Inc., 835 F.2d 54, 55(2d Cir. 1987)(citations omitted)).

       Factors that courts consider in deciding whether to dismiss an appeal for failure to

prosecute include:(1)"the danger of prejudice to the debtor;"(2)"the length of the delay and its

potential impact on Judicial proceedings;"(3)"the reason for the delay, including whether it was

within the reasonable control ofthe movant;" and (4)"whether the movant acted in good faith."

Veeraswamy v. Jones as Tr. ofEstate ofVeeraswamy, No. 19-CV-2129, 2019 WL 6716714, at

*1 (E.D.N.Y. Dec. 10, 2019)(quoting In re Lynch,430 F.3d 600, 603(2d Cir. 2005)). "The

Second Circuit has taken a 'hard line' in applying this test, and 'the burden of proving excusable

neglect lies with the late-claimant.'" Id.(quoting In re Enron Corp.,419 F.3d 115, 121-22(2d

Cir. 2005)). "[A]n appeal should be dismissed when failure to prosecute was 'inexcusable.'"
Case 1:20-cv-01163-AMD Document 13 Filed 11/16/20 Page 3 of 3 PageID #: 148




Fetman v. Aish Hatorah ofN.Y. Inc., No. 17-CV-1247, 2018 WL 4288630, at *2(E.D.N.Y. Sept.

1, 2018)(quoting Burton v. Schachter, 99 F. App'x 333, 335 (2d Cir. 2004)(summary order)).

        Dismissal is warranted in this case, which has been stalled for six months due to the

appellant's failure to obtain counsel. I have given the appellant multiple extensions of time to

engage counsel, often over the appellee's strenuous objections. {See Orders dated June 30, 2020,

Aug. 28, 2020, and Sept. 11, 2020.) Moreover, 1 expressly warned the appellant that its failure to

obtain counsel could result in the appeal being dismissed for failure to prosecute. See Motors

Liquidation Co., No. 19-CV-6668, 2020 WL 2765695, at *2(S.D.N.Y. May 28, 2020)

(dismissing action where the appellant was "given ample notice that continued disregard for the

Court's scheduling orders would result in dismissal"). While I am sympathetic to the difficulties

of litigation during the COVlD-19 pandemic, I cannot continue to excuse the appellant's

negligence in prosecuting this matter. See Tampa Chain, 835 F.2d at 56 ("bad faith, negligence,

and indifference" are proper bases for dismissing a bankruptcy appeal for failure to prosecute).

                                          CONCLUSION


       Accordingly, this bankruptcy appeal is dismissed for failure to prosecute. The Clerk of

Court is respectfully directed to close this action.



SO ORDERED.

                                                        s/Ann M. Donnelly
                                                       ANN M: DONNELLY
                                                       United States District Judge

Dated: Brooklyn, New York
       November 16, 2020
